              IN THE UNITED STATES DISTRICT COURT                  OlV.
                  THE SOUTHERN DISTRICT OF GEOR^^i-PPQ|ny «
                          SAVANNAH DIVISION           " ^ hi
                                                     clerk,
UNITED STATES OF AMERICA,


V.                                              Case No. CR410-099


WAYNE MUNGIN,


                  Defendant




        George R. Asinc counsel of record for defendant Wayne Mungin

in the above-styled case has moved for leave of absence.                  The

Court    is   mindful   that   personal   and   professional   obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this                 of February 2020.




                                          WILLIAM T. MOORE,t/UR., JUDGE
                                          UNITED   STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
